            Case 1:17-vv-00101-UNJ Document 53 Filed 02/12/19 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      Filed: January 23, 2019

* * * * * * * * * * * * *  *
CHERYL GARVIN,             *                                    UNPUBLISHED
                           *
         Petitioner,       *                                    No. 17-101V
                           *                                    Special Master Gowen
v.                         *
                           *                                    Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On October 25, 2018, Cheryl Garvin (“Petitioner”) filed a motion for attorneys’ fees and
costs. Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 47). For the reasons
discussed below, the undersigned GRANTS Petitioner’s motion for attorneys’ fees and costs and
awards a total of $26,089.19.

    I.        Procedural History

        On January 23, 2017, Petitioner filed a petition for compensation pursuant to the National
Vaccine Injury Compensation Program.2 Petitioner initially alleged that she developed Guillain-
Barré Syndrome (“GBS”) as a result of her November 4, 2015 influenza (“flu”) vaccination. The
parties filed a Proffer on July 24, 2018 (ECF No. 39), which I adopted as my Decision awarding

1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This means the
ruling will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits within this
definition, the undersigned will redact such material from public access. Because this unpublished ruling contains a
reasoned explanation for the action in this case, the undersigned is required to post it on the United States Court of
Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 The National vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
          Case 1:17-vv-00101-UNJ Document 53 Filed 02/12/19 Page 2 of 4



damages on July 26, 2018. (ECF No. 41).

       On October 25, 2018, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests compensation for her attorney, Mr. Ronald Homer, in the total amount of $26,089.19,
representing $23,900.40 in attorneys’ fees and $2,175.10 in costs. Fees App. at 1-2. Pursuant to
General Order No. 9, Petitioner indicates that she has personally incurred costs in the amount of
$13.69. ECF No. 48.

         Respondent reacted to the fees motion on November 12, 2018, indicating that “Respondent
is satisfied the statutory requirements for an award of attorneys’ fees and costs are met in this case”
and recommending that “the special master exercise his discretion and determine a reasonable
award for attorneys’ fees and costs.” Response at 2-3 (ECF No. 49). Petitioner did not file a reply
thereafter. The matter is now ripe for adjudication.

   II.     Analysis

        Under the Vaccine Act, the special master shall award reasonable attorney’s fees and
costs for any petition that results in an award of compensation. 42 U.S.C. § 300aa-15(3)(1).
Petitioner in this case was awarded compensation pursuant to a proffer, and therefore she is
entitled to an award of reasonable attorney’s fees and costs.

        Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct.
482, 484 (1993). Adequate proof of the claimed fees and costs should be presented when the
motion is filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte,
independent of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human
Servs., 86 Fed. Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85
Fed. Cl. 313 (Fed. Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr.
22, 2008).

               a. Attorneys’ Fees

        Petitioner requests various rates for the work of three Conway, Homer, P.C attorneys (Mr.
Homer, Ms. Christina Ciampolillo, and Ms. Meredith Daniels) as well as various paralegals and
law clerks who performed work on the case. Fees App. at 20. I have reviewed the requested rates
and find them to be in accordance with what has previously been awarded to Conway, Homer,
P.C. attorneys and staff. See H.J. v. Sec’y of Health & Human Servs., No. 11-301V, 2017 WL
2883889, at *3 (Fed. Cl. Spec. Mstr. June 2, 2017); Harper v. Sec’y of Health & Human Servs.,
No. 15-1188V, 2018 WL 6006030, at *2 (Fed. Cl. Spec. Mstr. Oct. 15, 2018); Rice v. Sec’y of
Health & Human Servs., No. 15-1335V, 2018 WL 4784563, at *2 (Fed. Cl. Spec. Mstr. Aug. 27,
2018).

         I also find the hours expended on this matter (117.7) to be reasonable. Petitioner was able
to file the majority of the medical records shortly after filing the petition, and counsel was able to
obtain a favorable judgment for Petitioner only 1.5 years after the filing of the petition. I have
reviewed the billing entries and they appear to be reasonable, and Respondent has not identified


                                                  2
            Case 1:17-vv-00101-UNJ Document 53 Filed 02/12/19 Page 3 of 4



any particular entries as objectionable either. Accordingly, Petitioner is entitled to attorneys’ fees
in the amount of $23,900.40.

                b. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $2,175.10, covering the filing fee, postage, medical records, and
the travel related to a client visit. These costs are typical of Vaccine Program litigation, and
Petitioner has provided adequate documentation for all these costs, and they shall be awarded in
full. Petitioner is therefore entitled to final award of attorneys’ costs in the amount of $2,175.10.

                c. Petitioner’s Costs

       Pursuant to General Order No. 9, Petitioner warrants that she has personally expended
$13.69 in pursuit of this litigation. ECF No. 48. This amount covers the postage of several mailings
made by Petitioner to her counsel. These costs have also been adequately documented and shall
be awarded in full. See Fees App. Tab C. Petitioner is therefore entitled to an award of costs in the
amount of $13.69.

   III.      Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

 Attorneys’ Fees Requested                                            $23,900.40
 (Reduction of fees)                                                       -
 Total Attorneys’ Fees Awarded                                        $23,900.40

 Attorneys’ Costs Requested                                            $2,175.10
 (Reduction of Costs)                                                      -
 Total Attorneys’ Costs Awarded                                        $2,175.10

 Total Amount of Attorneys’ Fees and Costs                            $26,075.50

 Total Petitioner’s Costs Awarded                                       $13.69

 Total Amount Awarded                                                 $26,089.19

          Accordingly, I award the following:

   1) A lump sum in the amount of $26,075.50, representing reimbursement for Petitioner’s
      attorneys’ fees and costs, in the form of a check payable to Petitioner and her
      attorney, Mr. Ronald Homer; and


                                                  3
           Case 1:17-vv-00101-UNJ Document 53 Filed 02/12/19 Page 4 of 4



    2) A lump sum in the amount of $13.69, representing reimbursement for Petitioner’s
       costs, in the form of a check payable to Petitioner.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.


                                                     s/Thomas L. Gowen
                                                     Thomas L. Gowen
                                                     Special Master




3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                         4
